--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY. THE
SHARES BEING SOLD HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK. THE
SALE PRICE WAS DETERMINED ARBITRARILY BY THE SELLERS AND BEARS NO RELATIONSHIP
TO THE ASSETS, EARNINGS, BOOK VALUE, CURRENT OR FUTURE TRADING PRICE OF THE
SHARES, OR ANY OTHER CRITERIA.

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

STOCK PURCHASE AGREEMENT

            THIS STOCK PURCHASE AGREEMENT is made and entered into this 29th day
of August, 2017 by and among CONTACT MINERALS CORP., a Nevada corporation (the
"Company"), Kerry J. McCullagh (the "Seller"), and the purchasers set forth on
Exhibit A, attached hereto and incorporated herein (each, a "Purchaser", and
collectively, the “Purchasers”).

            NOW THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1.        Purchase and Sale. The Company and the Seller hereby agrees to issue
and sell to the Purchasers (as applicable), and the Purchasers, in reliance on
the representations and warranties contained herein, and subject to the terms
and conditions of this Agreement, agree to receive and purchase from the Company
and the Seller the following:

  1.1.

7,000,000 shares of Common Stock of the Company (the "Seller Shares”), which
constitutes all securities of the Company beneficially owned by Seller; and

        1.2.

78,770,000 shares of Common Stock of the Company, which shall be issued by the
Company to the Purchasers (the “Issued Shares”)

The Seller Shares shall be transferred to the Purchasers for a purchase price
equal to Eighty-Five-Thousand Dollars ($50,000) (“Seller Shares Purchase
Price”), payable in immediately available funds in United States currency. The
Issued Shares shall be issued to the Purchasers for a purchase price equal to
Two Hundred Forty-Six Thousand Five Hundred Dollars ($300,000) (the “Issued
Shares Purchase Price,” and together with the Seller Shares Purchase Price, the
“Aggregate Purchase Price”) payable in immediately available funds in United
States currency. The Seller Shares and Issued Shares (collectively, the
“Securities”) shall be delivered to the Purchasers in the amounts as set forth
on Exhibit A. The Company, Purchasers and Seller acknowledge and accept that the
trading price of the Securities may decrease or increase subsequent to the sale
of the Securities. The Company, Purchaser and Sellers waive claims to any losses
as a result of the sale of the Securities.

1

--------------------------------------------------------------------------------

2.        Payment of Aggregate Purchase Price. The parties acknowledge and agree
that the Company is indebted to the Seller in the aggregate amount that exceed
of $265,000 (the “Seller Indebtedness”). The Seller and the Company agree and
acknowledge that the Issued Shares Purchase Price shall be paid directly to the
Seller in settlement of the Seller Indebtedness and in settlement of any and all
claims against the Company by the Seller. Such payment shall be deemed paid in
full without the requirement of any further action by the Purchaser or the
Company. The Aggregate Purchase Price shall be disbursed directly to the Seller
or to such individuals designated by the Seller, which may be amended from time
to time by the Seller in a written communication delivered to the Escrow Agent
(as hereinafter defined.

3.        Closing. The Closing of the purchase and sale of the Securities shall
occur upon the satisfaction or waiver of all conditions set forth below, but no
later than 5 PM EST September 5, 2017, or such other date as may be determined
by the parties.

            3.1.        Condition Precedent. As a condition precedent to the
obligations of the Purchasers to purchase the Securities, the Purchasers shall
have conducted a due diligence review of the Company and its books and records
to its full satisfaction.

            3.2.        Sellers/Company Deliverables: Unless waived in writing
by Purchasers, the Seller and the Company shall:

                   3.2.1. Ten calendar days prior to the Closing, cause the
Company to file and mail to each of the Company stockholders an information
statement required by Rule 14f-1 promulgated under the Exchange Act of 1934, as
amended (as hereinafter defined);

                   3.2.2. Prior to the Closing:

                   3.2.2.1. Cause the Company to timely file a Current Report on
Form 8-K disclosing the entry by the Seller of this Agreement;

                   3.2.2.2. Deliver to the Escrow Agent the Company books and
records, unless otherwise agreed to in writing by the parties;

                   3.2.2.3. All management accounts and other records desirable
and necessary for Purchasers to prepare and file the Company’s annual report for
the fiscal year ended July 31, 2017, on Form 10-K with the Securities and
Exchange Commission;

                   3.2.2.4. Written confirmation of (i) payment in full of all
loans and payables of the Company, including without limitation, those made by
affiliates of the Company; and (ii) termination of all office leases;       

                   3.2.2.5. Signed resignation letters of all existing officers
and directors of the Company;

                   3.2.2.6. Executed Board consents appointing designees of the
Purchasers as directors and officers of the Company;

                   3.2.2.7. All Edgar and other codes of the Company necessary
to make filings with the Securities and Exchange Commission;

                   3.2.2.8. Contact information of all service providers of the
Company necessary or desirable to comply with SEC rules and regulations and to
maintain listing on the over the counter bulletin board, which shall include
without limitation, independent auditors, legal counsel, transfer agent,
registered agent, market maker and edgarizer;

2

--------------------------------------------------------------------------------

                   3.2.2.9. Written confirmation from the Company’s stock
transfer agent that it has received all documentation necessary to effectuate
the transfer of stock certificates representing the Securities to the
Purchasers, including the issuance of stock certificates representing the
Securities to the Purchasers.

            3.3.        Purchaser Deliverables: On or prior to the Closing, the
Purchasers shall deliver: (i) the Aggregate Purchase Price to the Escrow Agent;
and (ii) upon the satisfaction of the terms set forth in Section 2.2 hereof as
determined by Purchasers in their discretion, written acknowledgement that
Purchasers are satisfied with the results of their due diligence review of the
Company and its books and records.

4.        Resignation of Old and Appointment of New Board of Directors and
Officers. The Company and the Seller shall take such corporate action(s) and
make such SEC filings on Schedule 14F-1 in compliance with the Exchange Act
Rules and as otherwise required by the Company Articles of Incorporation and/or
Bylaws to duly (a) appoint the below named persons to their respective
positions, to be effective as of the Closing Date, and (b) obtain and submit to
the Purchasers, together with all required corporate action(s) the resignation
of all members of the board of directors, and any and all corporate officers as
of the Closing Date, all of which actions shall be certified and delivered to
the Purchasers as effective at Closing by the Seller in such form and substance
satisfactory to the Purchasers. Following the execution of this Agreement and
through the date of effectiveness of such resignations, no other officers or
directors shall be appointed or elected to serve the Company except as otherwise
expressly provided herein.

Name Position Shiong Han Wee Director Kwueh Lin Wong Director

5.        Representations and Warranties of Seller. Each of the Company and the
Seller hereby severally represents and warrants to each of the following as of
the date hereof and the Closing Date:

            5.1.        Corporate Existence and Power. The Company is a
corporation duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation. The Company has the
requisite corporate power and authority to carry on its business as presently
conducted and as currently proposed to be conducted, to own and operate its
properties and assets, to execute and deliver this Agreement, and to carry out
the provisions of this Agreement. The Company is duly qualified to do business
and is in good standing as a foreign company in all jurisdictions in which the
nature of its activities and of its properties makes such qualification
necessary, except for those jurisdictions in which failure to do so would not
have a material adverse effect on the Company or its business.

            5.2.        Subsidiaries. The Company does not own or control any
equity security or other interest of any other corporation, partnership, limited
liability company or other business entity. The Company is not a participant in
any joint venture, partnership, limited liability company or similar
arrangement. Since its inception, the Company has not consolidated or merged
with, acquired all or substantially all of the assets of, or acquired the equity
securities of or any interest in any corporation, partnership, limited liability
company or other business entity.

            5.3.        Authorization; No Contravention. The execution, delivery
and performance by Seller of this Agreement and the transactions contemplated
hereby (a) have been duly authorized by all necessary action of the Seller and
the Company, (b) do not violate, conflict with or result in any breach or
default of (or with due notice or lapse of time or both would result in any
breach, default or contravention of), or the creation of any lien under, any
contractual obligation of the Seller or the Company or any requirement of law
applicable to the Company, and (d) do not violate any judgment, injunction,
writ, award, decree or order (collectively, "Orders") of any governmental
authority against, or binding upon, the Company. There are no actions,
subpoenas, suits, proceedings, claims, complaints, disputes, arbitrations or
investigations (collectively, "Claims") pending, initiated, or, to the knowledge
of the Sellers, threatened, at law, in equity, in arbitration or before any
governmental authority against the Company.

3

--------------------------------------------------------------------------------

            5.4.        Governmental Authorization; Third Party Consents. No
consent, approval, authorization, order, registration or qualification (each, an
"Authorization") of or with any governmental authority or any other person is
required for the execution, delivery or performance (including, without
limitation, the sale of the Securities) by, or enforcement against, the Company
of this Agreement or the consummation by the Company of the transactions
contemplated by this Agreement, except (i) such Authorizations as have already
been obtained or (ii) as otherwise provided in this Agreement.

            5.5.        Capitalization.

                          5.5.1.        The Company's authorized capital stock
consists solely of 300,000,000 shares of common stock, of which 16,530,000
shares are issued and outstanding, and 15,000,000 authorized shares of preferred
stock, of which no shares are issued and outstanding. All shares of Company
stock are owned of record and beneficially by the shareholders in the amounts
set forth in the Shareholder’s list attached hereto as Exhibit B. There are no
outstanding dividends, whether current or accumulated, due or payable on any of
the capital stock of the Company.

                          5.5.2.        Seller is the legal owner, and has good
and marketable title (beneficially and of record) to all of the Seller Shares.
The Securities, when issued to the Purchasers pursuant to this Agreement, will:
(i) be duly authorized, validly issued, and outstanding; (ii) be fully paid,
non-assessable, and free of preemptive rights; (iii) be free and clear of any
and all pledges, claims, charges, liens, security interests, encumbrances, or
other interests of third parties of any nature whatsoever; and (iv) constitute
Ninety Percent (90%) of the issued and outstanding securities of the Company on
a fully diluted basis. (i) There are no outstanding options, warrants, rights,
commitments, or agreements of any kind for the issuance or sale of, or
outstanding securities convertible into, any additional shares of capital stock
of any class of the Company; (ii) there are no voting trusts, voting agreements,
proxies, or other agreements, instruments, or undertakings with respect to the
voting of any Company securities to which the Company or any of its shareholders
is a party; and (iii) there are no restrictions on transfer of any Company
securities except for restrictions imposed by applicable laws or by the express
terms of this Agreement. There are no contracts, commitments, understandings or
arrangement by which the Company is bound to issue additional registered
capital, share capital or other securities.

            5.6.        Agreements. Except for this Agreement and the Escrow
Agreement (as hereinafter defined), there are no agreements, understandings,
instruments, contracts or proposed transactions, or judgments, orders, writs or
decrees, to which the Company is a party or by which it is bound. The Company is
not a guarantor or indemnitor of any indebtedness of any other person, party or
entity. The Company has not declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its equity
securities.

            5.7.        Absence of Undisclosed Liabilities. As of the dates of
the Company's financial statements, the Company had no liabilities, either
accrued or contingent, of a nature required to be reflected in the financial
statements in accordance with generally accepted accounting principles, and
whether due or to become due, which individually or in the aggregate are
reasonably likely to have an adverse effect on the Company.

            5.8.        Absence of All Liabilities.

4

--------------------------------------------------------------------------------

                   5.8.1.        The Company has no liabilities, either accrued
or contingent, whether or not of a nature required to be reflected in the
financial statements in accordance with generally accepted accounting
principles, and whether due or to become due. Except for the Seller Indebtedness
which will be paid in full at Closing, the Company has fully paid all debtors,
vendors and service providers for all obligations that have become due and
payable as of the Closing Date.

                   5.8.2.        There are no lawsuits, actions or
administrative, arbitration or other proceedings or governmental investigations
ongoing, pending or threatened against or relating to the Company, Seller or the
Company's properties or business. The Company has not entered into or been
subject to any consent decree, compliance order, or administrative order with
respect to any property owned, operated, leased, or used by the Company. The
Company has not received any request for information, notice, demand letter,
administrative inquiry, or formal or informal complaint or claim with respect to
any property owned, operated, leased, or used by the Company or any facilities
or operations thereon.

                   5.8.3.        The Company has filed all tax returns required
to have been filed. All such tax returns were correct and complete in all
material respects. All taxes owed by the Company (whether or not shown on any
tax return) have been paid. The Company currently is not the beneficiary of any
extension of time within which to file any tax return. To the Company's
knowledge, no claim has ever been made by an authority in a jurisdiction where
the Company does not file tax returns that it is or may be subject to taxation
by that jurisdiction. There are no actual, pending or, to the Company's
knowledge, threatened liens, encumbrances, or charges against any of the assets
of the Company arising in connection with any failure (or alleged failure) to
pay any tax. The Company has withheld and paid all taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party. To the
Company's knowledge, there is no dispute or claim concerning any tax liability
of the Company either claimed or raised by any authority in writing. The Company
has not waived any statute of limitations in respect of taxes or agreed to any
extension of time with respect to a tax assessment or deficiency.

            5.9.        Financial Statements. The Company's financial statements
fairly present the financial condition of the Company at the dates of said
statements and the results of its operations for the periods covered thereby and
will be prepared in accordance with generally accepted accounting principles and
practices consistently applied and consistent with the books and records of the
Company.

            5.10.      Binding Effect. This Agreement has been duly executed and
delivered by the Seller and the Company, and constitutes the legal, valid and
binding obligation of the Purchasers, Seller and the Company, enforceable
against the Seller and the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

            5.11.      Private Offering. No registration of the Securities,
pursuant to the provisions of the Securities Act of 1933, as amended, or any
state securities or "blue sky" laws, will be required by the sale of the
Securities in the manner contemplated in Section 1 herein. The Company and
Seller agree that neither he or she, nor anyone acting on its, his or her
behalf, shall offer to sell the Securities or any other securities of the
Company so as to require the registration of the Securities pursuant to the
provisions of the Securities Act of 1933, as amended, or any state securities or
"blue sky" laws.

            5.12.      Disclosure. The Company and Seller understand and confirm
that Purchasers are relying on the representations, warranties and covenants
contained in this Agreement and the disclosures set forth in the reports, forms
and other documents filed with the United States Securities Exchange by the
Company (collectively, the “SEC Reports”) in entering into this Agreement. All
disclosures contained in the SEC Reports or otherwise provided to Purchaser
regarding the Company, its businesses and the transactions contemplated hereby,
furnished by or on behalf of Seller or the Company are complete, true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

5

--------------------------------------------------------------------------------

6.        Representations, Warranties and Covenants of Purchasers. Each of the
Purchasers hereby severally covenants, represents and warrants to the Company
and Seller as follows, and acknowledges that the Company and Seller are relying
upon such covenants, representations and warranties in connection with the sale
of the Securities the Purchasers:

  6.1.

The Purchasers acknowledge and agree that the Securities are “restricted
securities” within the meaning of the U.S. Securities Act and will be issued to
the Purchasers in accordance with Regulation S of the U.S. Securities Act. Any
certificates representing the Securities will be endorsed with the following
legend in accordance with Regulation S of the U.S. Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT”.

  6.2.

The Purchasers agree not to reoffer, resell, transfer or dispose the Securities
unless such reoffer, resale, transfer or disposition is made pursuant to an
effective registration under the U. S. Securities Act and any applicable state
securities laws, or pursuant to an available exemption from the registration
requirements of the U.S. Securities Act, and any applicable state securities
laws. The Purchasers further agrees that the Company may refuse to register any
resale or transfer of the Securities not made pursuant to an effective
registration under the U. S. Securities Act and any applicable state securities
law or pursuant to an available exemption from the registration requirements of
the U.S. Securities Act;

   

 

  6.3.

Each of the Purchasers are not a U.S. Person, as defined in Regulation S of the
U.S. Securities Act;

   

 

  6.4.

Each Purchaser has satisfied himself/herself/itself as to the full observance of
the laws of that Purchaser’s jurisdiction in connection with any invitation to
subscribe for the Securities or any use of this Agreement, including (i) the
legal requirements within the Purchaser’s jurisdiction for the purchase of the
Securities; (ii) any foreign exchange restrictions applicable to such purchase;
(iii) any governmental or other consents that may need to be obtained; (iv) the
income tax and other tax consequences, if any, that may be relevant to an
investment in the Shares; and (v) any restrictions on transfer applicable to any
disposition of the Securities imposed by the jurisdiction in which that
Purchaser is resident.

   

 

  6.5.

An investment in the Company’s securities is highly speculative, and the
Purchasers are an investor in securities of companies in the development stage
and acknowledges that each Purchaser is able to fend for himself, can bear the
economic risk of his investment, has such knowledge and experience in financial
or business matters such that he is capable of evaluating the merits and risks
of the investment in the securities of the Company;

   

 

  6.6.

The Purchasers can bear the economic risk of an investment in the securities of
the Company;

   

 

  6.7.

The Purchasers have had full opportunity to review the Company’s filings with
the SEC, including the Company’s annual reports on Form 10-K, quarterly reports
on Form 10-Q, Current Reports on Form 8-K and additional information regarding
the business and financial condition of the Company. The Purchasers believe they
have received all the information they consider considers necessary or
appropriate for deciding whether to purchase the Securities. The Purchasers
further represent that they have had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities under this Agreement and the business, properties, prospects and
financial condition of the Company. The Purchasers have had full opportunity to
discuss this information with the Purchasers’ legal and financial advisers prior
to execution of this Agreement;

6

--------------------------------------------------------------------------------


  6.8.

The Purchasers acknowledge that they have been informed that the offering of the
Securities by the Company and the Seller Shares by the Seller, have not been
reviewed by the SEC or any other regulatory body and that the Securities are
being issued by the Company pursuant to an exemption from registration under the
Securities Act and any applicable state securities laws.

        6.9.

The Purchasers understand that the Securities will be "restricted securities"
under the U.S. Securities Act and the rules and regulations promulgated
thereunder as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the U.S. Securities Act
only in certain limited circumstances. In this connection, the Purchasers
represents that it they are familiar with SEC Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the U.S.
Securities Act and the rules and regulations promulgated thereunder.


  6.10.

The Purchasers acknowledges that the Company is in the early stages of
development of its business and may require substantial funds in the near future
in order to continue as a going concern.

   

 

  6.11.

The Purchasers are not aware of any general solicitation or advertisement of the
Securities.

   

 

  6.12.

The Purchasers acknowledge that the Company is a “shell company” as that term is
defined in as defined in Rule 12b-2 promulgated under the U.S. Securities
Exchange Act an “accredited investor” as that term is defined under NI 45-106.


 

6.13.

The Purchasers acknowledges and agree that the Company is an “OTC reporting
issuer” as that term is defined in MI 51-105, and that the Securities will be
issued and sold pursuant to exemptions from the prospectus requirements of
applicable Canadian securities laws. The Purchasers further acknowledges and
agrees that the Securities may not be traded in or from a jurisdiction in Canada
unless such trade is made in accordance with the provisions of MI 51-105, the
Purchasers will, and will cause their affiliates to, comply with such conditions
in making any trade of the Securities in or form a jurisdiction in Canada and
the Company will refuse to register any transfer of the Securities made in
connection with a trade of the Securities in or from a jurisdiction in Canada
and not made in accordance with the provisions of MI 51-105. Notwithstanding the
generality of the foregoing, as of the date hereof, MI 51-105 generally provides
that the Securities may not be traded in or form a jurisdiction in Canada unless
the following conditions have been met:


  6.13.1.

A four-month period has passed from the later of (i) the date that the Company
distributed the Securities, and (ii) the date the Securities were distributed by
a control person of the Company;

   

 

  6.13.2.

If the person trading the Securities is a control person of the Company, such
person has held the Securities for at least 6 months;

7

--------------------------------------------------------------------------------


  6.13.3.

The number of the Securities that the person proposes to trade, plus the number
of common shares of the Company that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding common shares;

   

 

  6.13.4.

The trade is made through an investment dealer registered in a jurisdiction in
Canada;

   

 

  6.13.5.

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;

   

 

  6.13.6.

There has been no unusual effort made to prepare the market or create a demand
for the Securities;

   

 

  6.13.7.

No extraordinary commission or other consideration is paid to a person for the
trade;

   

 

  6.13.8.

If the person trading the Securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and

   

 

  6.13.9.

All certificates representing the Securities bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.


6.14.

As of the date hereof, the Purchasers represent and warrant to the Company that
they do not presently intend to trade the Securities in or from a jurisdiction
in Canada. If, after the date hereof, the Purchasers elect to trade the
Securities in or from a jurisdiction in Canada, they will, prior to any such
trade, and in addition to complying with the provisions of section 6.13 of this
Agreement, re-submit all certificates representing the Securities to the
Purchasers for purposes of having the legend set out in Section 13(1) of MI
51-105 endorsed on such certificates.

   

 

6.15.

The Purchaser covenants to take such steps as reasonably necessary to keep the
Company’s reporting issuer status in British Columbia in good standing,
including complying the applicable regulatory requirements until such time the
Company is able to deregister as a MI 51-105 “OTC reporting issuer.” Purchaser
acknowledges that failure to comply with British Columbia regulatory
requirements may result in regulatory consequences.


7.

Acknowledgement of Escrow Agent as Purchaser Counsel. The Seller and Purchasers
hereby acknowledge that they are parties to that certain Escrow Agreement dated
August ___, 2017, by and among Chen-Drake Law Group (“Escrow Agent”), the
Purchasers, the Company and the Seller (the “Escrow Agreement”), pursuant to
which the Company, Seller and Purchasers established an escrow account and
appointed Escrow Agent to serve as the escrow agent thereto in accordance with
the terms and conditions of the Escrow Agreement. The Company, Seller and
Purchasers hereby acknowledge that Escrow Agent: (i) is legal counsel to the
Purchasers; (ii) has explained to each of it the potential conflicts arising
from having legal counsel to the Purchasers serve as the Escrow Agent; and (iii)
has advised each of them to seek independent counsel to review the terms of this
Agreement and the Escrow Agreement. Each of the Company, Seller and Purchasers
hereby acknowledges that it, he or she has had the opportunity to seek such
independent counsel and agrees to waive all potential and actual conflicts
arising from having Escrow Agent serve as Escrow Agent. The parties further
acknowledge that the duties, responsibilities and obligations of Escrow Agent
shall be limited to those expressly set forth in the Escrow Agreement and no
duties, responsibilities or obligations shall be inferred or implied. Escrow
Agent shall not be subject to, nor required to comply with, any other agreement
between or among any or all of the Purchasers and the Seller or to which any of
the Purchasers or the Seller are a party, even though reference thereto may be
made herein, or to comply with any direction or instruction from any of the
Purchasers or the Seller or any entity acting on its behalf. The Purchasers and
the Seller hereby expressly acknowledge their appointment of Escrow Agent to
serve as the escrow agent in accordance with the terms and conditions of the
Escrow Agreement.

8

--------------------------------------------------------------------------------


8.

Miscellaneous. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and discussions between
Purchasers, the Company and Seller. No waiver of any of the provisions of this
Agreement will be deemed to constitute a waiver of any other provisions hereof.
This Agreement may be executed by the parties hereto in separate counterparts,
each of which will be deemed to be one and the same instrument. All claims,
disputes and other matters in question between the parties to this Agreement,
arising out of or relating to this Agreement or breach thereof, shall be filed
and heard only in the state courts of Nevada. The Agreement will be government
by and construed and enforced in accordance with the internal laws of the State
of Nevada, without regard to the principles of conflicts of law thereof. Each
party shall do and perform, or cause to be done and performed, all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

[The remainder of this page has been intentionally left blank.]

9

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date set forth in the first paragraph.

COMPANY:   PURCHASER:       CONTACT MINERALS CORP.,     A Nevada corporation    
      By:                    ________________________________                  
   Kerry J. McCullagh   Shiong Han Wee                  Chief Executive Officer,
President,   Address:  ________________________________                  Chief
Financial Officer and Secretary                     
________________________________                  Address: 595 Hornby Street,
Suite 706                      ________________________________                
 Vancouver, British Columbia                      Canada           SELLER:  
PURCHASER:             Kerry J. McCullagh   Kwueh Lin Wong     Address:  
________________________________ Address:   ___________________________________
                     ________________________________                   
___________________________________                     
________________________________
                   ___________________________________          

10

--------------------------------------------------------------------------------

EXHIBIT A

PURCHASERS

 
Amount of Shares Shiong Han Wee

42,885,000

 

Kwueh Lin Wong

42,885,000

 

11

--------------------------------------------------------------------------------

EXHIBIT B

SHAREHOLDERS LIST

[See Attachment]

 

12

--------------------------------------------------------------------------------